DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 15-35 are allowed.
	The prior arts of record whether taken individually or in combination fail to teach Applicants claimed invention.  An updated search has been performed and no prior art has been found, the closest prior art found is as follows:
	Meyer et al US (20040148546) teaches the timing unit is a timer and the threshold is the expiry of the timer. It is possible to use a different timer for every status message and set the expiry value to the round trip time. It is also an option to use a single timer for all status messages and set the expiry threshold to the timer value at the sending of the status message plus the expected round trip time. The use of timers allows a very precise implementation of the proposed method (see paragraph [0021]).  Meyer further teaches Status messages can also be sent in regular intervals, e.g. measured in milliseconds or transmission time intervals (TTI), or after the threshold or defined fraction of the threshold is reached by the timing unit, i.e. after expiry of a status timer or a counter (see paragraph [0025]).
	Vayanos et al (20060013257) teaches a status prohibit timer keeps any status report from being sent until it has timed out. Hence, if there is a NAK to send, the NAK is delayed until the pending status prohibit timer times out. Status prohibit timers may be set for any length of time, but in accordance with various embodiments, are typically set to be somewhat shorter in duration than an RTT (see paragraph [0059]).  
	Damnjanovic US (20130258919) teaches the DRX inactivity timer specifies the number of consecutive transmission time intervals (TTIs) during which the UE device monitors the PDCCH after successfully decoding a PDCCH indicating an initial upload (UL) or download (DL) user data transmission for this LIE device. The DRX retransmission timer specifies the number of consecutive TTIs that the UE device shall monitor the PDCCH for as soon as a DL retransmission is expected by the UE device 118 (see paragraph [0050]).  Damnjanovic further teaches Intervals before and after the timer expires can be preconfigured (see paragraph [0057]).  
	None of the arts of record teach “wherein the one or more processors execute the instructions to perform operations comprising: transmitting, to a base station, a negative-acknowledgement signal (NACK) indicating a reception failure of downlink data from the base station; starting a delay time in response to transmitting the NACK signal; and activating, at expiration of the delay time, reception for receiving the downlink data retransmitted by the base station” and thus the claims are allowed over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478